Citation Nr: 0922426	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-34 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The Veteran had active military service from May 1951 to 
February 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2003 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that assigned a noncompensable 
disability evaluation for bilateral hearing loss, after 
granting service connection for the same.  The matter was 
Remanded by the Board in August 2006 to cure a specific due 
process defect.

In June 2006, the RO received the Veteran's request for 
special monthly compensation based upon the need for aid and 
attendance.  The Board refers that matter to the RO for 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Audiometric testing in April 2003 and October 2003 
revealed Level I hearing in the right ear and Level II 
hearing in the left ear.

2.  Audiometric testing in September 2004 revealed Level III 
hearing in the right ear and Level I hearing in the left ear.    

3.  Audiometric testing in March 2007 revealed Level II 
hearing in the right ear and Level II hearing in the left 
ear.    





CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.85, Diagnostic Code 6100 
(2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  


With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect increased rating claims, in order to satisfy the 
duty to notify provisions for an increased-compensation 
claim, VA must notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  If the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  The claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

VA has essentially met all statutory and regulatory notice 
and duty to assist provisions.  A letter dated in September 
2003 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 
Vet. App. at 183.  The September 2003 letter informed the 
appellant of what evidence was required to substantiate the 
claim of service connection for bilateral hearing loss and of 
the appellant's and VA's respective duties for obtaining 
evidence. 

In this case, the Board notes that the issue on appeal arises 
from a notice of disagreement as to the initial rating 
assigned to the Veteran's bilateral hearing loss, and as 
such, represent a "downstream" issue as referenced in 
VAOPGCPREC 8-2003 (December 22, 2003), summary published at 
69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of 
VA's General Counsel that is binding on the Board (see 38 
U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion states 
that if, in response to notice of its decision on a claim for 
which VA has already given the 38 U.S.C. § 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 38 
U.S.C. § 7105(d) requires VA to take proper action and issue 
a statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly-raised issue.  With regard to the instant case, the 
Board finds that adequate 38 U.S.C. § 5103(a) notice was 
provided as to the original claim for service connection in 
September 2003, and as such, the rating assignment issue on 
appeal falls within the exception for the applicability of 38 
U.S.C.A. § 5103(a).

The Board acknowledges the specific requirements for VCAA 
notices in increased rating claims.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  However, the Board determines that 
these requirements do not apply to initial rating claims, 
such as the one now before the Board.  Initially, the Board 
notes that Vazquez-Flores was an appeal of an increased 
rating claim, not an initial rating claim.  More importantly, 
the Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claim.  Based on the above 
analysis, the notice requirements for the initial rating 
claim on appeal have been met.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The September 2003 letter told him what was needed to 
support his claim and advised him to either send VA any 
medical reports he had or to submit authorization form so 
that VA could obtain the records on his behalf.  See 
Pelegrini, 18 Vet. App. at 120.  
 
Since the RO assigned the noncompensable disability rating at 
issue here for the Veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).
 
The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board notes that the Veteran's original VA claims file 
has been destroyed, and that the current file is a rebuilt 
one.  The RO requested that the Veteran complete and return 
the enclosed NA Form 13055, Request for Information Needed to 
Reconstruction Medical Data.  The Veteran requested that his 
service treatment records be obtained from St. Louis.  This 
was done in October 2003.  Although the Veteran's service 
treatment records were not obtained.  Nevertheless, as the 
Veteran's claim is focused on an increased evaluation for the 
severity of his bilateral hearing loss since he filed his 
claim for service connection, the availability of the 
Veteran's service treatment records is relatively 
inconsequential.  Indeed, he has identified no evidence no VA 
or private medical records that he wished VA to obtain on his 
behalf.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the current claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded VA examinations in August 2003 and 
March 2007.  38 C.F.R. § 3.159(c)(4).  With respect to the 
March 2007 VA examination, in a May 2007 statement, the 
Veteran's representative noted that the claims folder was not 
made available for review by the examiner.  Nevertheless, as 
discussed above, the Veteran's claim is focused on an 
increased evaluation for the severity of his bilateral 
hearing loss since he filed his claim for service connection, 
the availability of the Veteran's file is relatively 
inconsequential.  The Board notes that the examiner was able 
to obtain a copy of the April 2003 audiogram, which is the 
first audiogram of record.  Further, as will be discussed in 
greater detail below, the earlier VA examination reports 
document no worse hearing loss than what was documented at 
the March 2007 VA examination.  The Board therefore finds 
that the lack of availability of the claims file at the March 
2007 examination to be harmless error.  

The Board also notes that in a May 2009 Appellant's Brief, 
the Veteran's representative stated that there was no such 
record as the March 2007 VA examination in the claims file.  
However, this is not the case.  The March 2007 examination 
report is clearly contained in the claims file.  In fact, in 
the May 2007 statement, his representative specifically 
references the examination noting that the claims file was 
not reviewed by the examiner (see above) and that the 
examiner reported that the Veteran suffered from a 36 decibel 
loss with 88 percent speech recognition bilaterally.  

In the May 2009 Appellant's Brief, the representative also 
argued that the examination was over two years old and not a 
true picture of the Veteran's disability picture and cited to 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992); Olson v. 
Principi, 3 Vet.App. 480, 482 (1992).  He asked that the 
matter be remanded to the AOJ for a new examination.
 
The passage of time, in and of itself, does not render such 
evidence stale.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's service-connected hearing loss since he was last 
examined.  38 C.F.R. § 3.327(a).  Indeed, aside from the 
blanket statement that the examination was two years old, the 
representative did not actually indicate that the Veteran's 
hearing loss disability has worsened since the last 
examination.  Moreover, even if one were to construe the 
representative's statements as a contention that there had 
been a change in the Veteran's hearing, the Board observes 
that there is no basis for such an assertion.  The Veteran 
has provided no evidence or testimony that his bilateral 
hearing loss has worsened since the March 2007 examination.  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The March 2007 VA examination report is thorough.  
Accordingly, there is no basis to find the March 2007 
examination to be stale. 

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  The Board finds that the March 2007 VA 
examination is adequate the March 2007 VA examiner 
specifically addressed the functional effects caused by the 
Veteran's bilateral hearing loss disability.  In this regard, 
the March 2007 VA examiner specifically noted the Veteran's 
complaints with regard to his hearing loss in his daily life.   

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for bilateral hearing loss.  As such, it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).


Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86:

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

The medical evidence of record indicates that during his 
primary care clinic initial visit in March 2003, the Veteran 
complained of hearing problems and requested to be checked.  

An audiology consultation report dated in April 2003 notes 
that the Veteran's right ear demonstrated hearing within 
normal limits from 250 hertz to 2000 hertz with a mild to 
moderately-severe sensorineural hearing loss from 3000 hertz 
to 8000 hertz and that the Veteran's left ear demonstrated 
hearing within normal limits from 250 hertz to 2000 hertz 
with a mild to moderate sensorineural hearing loss from 3000 
hertz to 8000 hertz.  Speech discrimination was noted to be 
good in both ears.

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
45
55
LEFT
15
15
10
40
60

Thus, the Veteran' acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 31 
decibels in the right ear and 31 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
In this regard, the Board notes that it is unclear whether 
the speech discrimination test utilized the Maryland CNC 
test.  38 C.F.R. § 4.85(a) (2008).

Nevertheless, assuming that the Maryland CNC test was 
performed, and that all the other test requirements were met, 
application of the criteria for evaluating hearing loss to 
the findings of the April 2003 audiometric evaluation results 
in designation of Level I hearing in the right ear and Level 
II hearing in the left ear.  Based on the application of the 
reported findings in April 2003 to Tables VI and VII, a 
noncompensable rating is warranted under 38 C.F.R. § 4.85, DC 
6100.

In October 2003, the Veteran underwent a VA audio 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
45
55
LEFT
15
15
10
40
60

Thus, the Veteran' acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 31 
decibels in the right ear and 31 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.

Applying the criteria for evaluating hearing loss to the 
findings of the October 2003 audiometric evaluation results 
in designation of Level I hearing in the right ear and Level 
II hearing in the left ear.  Based on the application of the 
reported findings in October 2003 to Tables VI and VII, a 
noncompensable rating is warranted under 38 C.F.R. § 4.85, DC 
6100.

A private audiological evaluation report dated in September 
2004 indicates pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
45
55
LEFT
20
20
20
40
65

Initially, the Board notes that under governing regulation, 
testing of hearing loss disability for VA rating purposes 
must meet specific requirements, to include speech 
discrimination testing in a controlled setting using a 
Maryland CNC word list.  There is no indication that the 
September 2004 audiometry was conducted in the manner 
required by regulation.  Thus, the testing results are not 
appropriate for rating the veteran's hearing loss disability.  
However, the Board undertook the analysis below to show that 
although excluded, the September 2004 audiological evaluation 
does not provide a basis for an increased evaluation.

In this regard, the Veteran's acuity was manifested by 
average pure tone thresholds at 1,000, 2,000, 3,000, and 
4,000 hertz of 33 decibels in the right ear and 36 decibels 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 76 percent in the right ear and of 92 
percent in the left ear.

Applying the criteria for evaluating hearing loss to the 
findings of the September 2004 audiometric evaluation results 
in designation of Level III hearing in the right ear and 
Level I hearing in the left ear.  Based on the application of 
the reported findings in September 2004 to Tables VI and VII, 
a noncompensable rating is warranted under 38 C.F.R. § 4.85, 
DC 6100.

The Veteran underwent a VA examination in March 2007.  The 
examiner noted the Veteran's complaints of experiencing 
difficulty understanding conversational speech if the speaker 
was within a short distance from him, in groups and noisy 
situations, in home and work environments, and while using 
the phone.  The examiner noted that the Veteran stated that 
on occasion, although conversational speech may be 
sufficiently loud, he had difficulty understanding words, 
that he often had to ask others to report what they say, and 
that he has to listen to radio and television at levels too 
loud for others.  The examiner noted that the Veteran had 
been fitted with hearing aids binaurally in 2004.

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
45
60
LEFT
20
20
25
40
60

The examiner noted that compared to an audiogram that had 
been done in April 2003, no significant changes were shown 
with the exception of a mild decrease in hearing at 2000 
hertz in the left ear indicating a very mild reduction in the 
Veteran's hearing ranging from 5 to 15 decibels in both ears.

The examiner diagnosed bilateral symmetric high frequency 
sensorineural hearing loss.  Word recognition scores were 
good bilaterally.  Results of immittance measurement showed 
normal middle ear function on both sides.  The type of 
hearing loss for frequencies above 2000 hertz was 
sensorineural bilaterally.  The degree of hearing loss for 
the frequency range from 500 through 4000 hertz is mild in 
both ears.

Thus, the Veteran's acuity was manifested by average pure 
tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 36 
decibels in the right ear and 36 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear.

Applying the criteria for evaluating hearing loss to the 
findings of the March 2007 audiometric evaluation results in 
designation of Level II hearing in the right ear and Level II 
hearing in the left ear.  Based on the application of the 
reported findings in March 2007 to Tables VI and VII, a 
noncompensable rating is warranted under 38 C.F.R. § 4.85, DC 
6100.

The Board points out that none of the results of audiometric 
testing obtained on each evaluation reflect pure tone 
thresholds meeting the definition of an exceptional pattern 
of hearing impairment for either ear under 38 C.F.R. § 4.86.  
In addition, none of the evaluations shown above yield 
findings that would support an assignment of a compensable 
rating for bilateral hearing loss on a schedular basis.  
Thus, the Board finds that a higher (compensable) schedular 
rating is not warranted at any time during the appeal period.

The above determination is based upon consideration of 
applicable rating provisions.  In Martinak v. Nicholson, 21 
Vet. App. 447, 455-56 (2007), the Court noted that VA had 
revised its hearing examination worksheets to include the 
effect of the Veteran's hearing loss disability on 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't 
of Veterans Affairs Veterans Apr. 24, 2007); see also 38 
C.F.R. § 4.10 (2008).  The Court also noted, however, that 
even if an audiologist's description of the functional 
effects of the Veteran's hearing loss disability was somehow 
defective, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.

In this case, March 2007 VA examination, which was conducted 
prior the examination worksheets were revised to include 
discussion of the effects of a hearing loss disability on 
occupational functioning and daily life, referenced the 
Veteran's complaints of experiencing difficulty understanding 
conversational speech if the speaker was within a short 
distance from him, in groups and noisy situations, in home 
and work environments, and while using the phone.  It was 
also noted that the Veteran stated that on occasion, although 
conversational speech may be sufficiently loud, he had 
difficulty understanding words, that he often had to ask 
others to report what they say, and that he has to listen to 
radio and television at levels too loud for others.  The 
Board finds that these findings substantially address the 
question of how the Veteran's hearing loss disability effects 
is occupational and daily functioning.

However, to the extent that the March 2007 examination report 
not include a clear discussion of the effects of the 
Veteran's hearing loss disability on occupational functioning 
and daily life, the Board finds no prejudice to the Veteran 
as a result of this omission because he (1) alleged no such 
prejudice and (2) stated on at least one other occasion 
during the pendency of the claim the effects of his bilateral 
hearing loss disability on occupational functioning and daily 
life.  See November 2006 Substantive Appeal.  Moreover, the 
evidence does not show that the Veteran's difficulty 
understanding conversational speech has resulted in marked 
interference with employment (he is retired) or activities of 
daily life.  Thus, any error on the part of the March 2007 VA 
examiner in failing to address the effects of the Veteran's 
hearing loss disability on occupational functioning and daily 
life in the examination report is harmless.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

An extraschedular rating is a component of initial rating 
claims.  Barringer v. Peake, 22 Vet. App. 242 (2008); see 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds no evidence 
that the Veteran's service-connected bilateral hearing loss 
present such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  There are no symptoms of the Veteran's hearing 
loss for consideration in this case that are not contemplated 
by the schedular rating criteria.  Thus, referral for an 
extraschedular rating is not warranted.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for an initial compensable 
rating for hearing loss, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


